department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c jul conex-133672-05 cc ita b04 kaaqui office_of_chief_counsel number info release date uil the honorable richard h baker hilton avenue suite baton rouge la attention michael r eby dear congressman baker i apologize for the delay in responding to your letters dated may and date on behalf of your constituent asked about the irs policy on 263_f2d_119 which held that a taxpayer who executed a contingent_fee agreement with an attorney in alabama was not required to include the fee in her gross_income in date the supreme court of the united_states resolved a conflict among the circuit courts holding that a taxpayer could not exclude a contingent_fee from gross_income thereby overruling cotnam commissioner v banks 125_sct_826 subsequently the irs determined that was required to include in his gross_income the contingent_fee he paid to his attorney assessed the additional tax_liability and computed statutory interest on that liability seeks relief from the additional tax and interest apparently in response to yourfirst inquiry an irs employee stated that your constituent should not have followed the opinion of the fifth circuit where he resides because the irs never changed its position that a taxpayer must include contingent fees in income i hope the following information will explain the irs’ actions the irs has consistently taken the position that a taxpayer must include in gross_income the entire amount of a taxable settlement or judgment including any contingent_fee paid to his attorney the courts of appeals for the second third fourth seventh tenth and federal circuits and a panel of the ninth circuit agreed that a taxpayer could not exclude the contingent_fee from gross_income however the fifth sixth and eleventh circuits and a different panel of the ninth circuit had held that the law did not require taxpayers to include the contingent_fee in gross_income in banks the supreme court agreed with our position that under the anticipatory_assignment_of_income doctrine a taxpayer must include in income the fee paid to his attorney under a contingent_fee arrangement as noted above the supreme court decision resolved a conflict among the circuits on this issue thereby overruling cotnam when the supreme court applies a rule_of federal_law to the parties before it that rule is the controlling interpretation of federal_law and must be applied to all open tax years 509_us_86 thus the supreme court’s opinion in banks applies to the contingent_fee that your constituent paid even though he paid it before the supreme court rendered its opinion to permit him to exclude the contingent_fee from his gross_income would undercut the very purpose of seeking supreme court review ie to establish a national rule concerning contingent_fee payments until the supreme court renders an opinion on an issue taxpayers may rely on the opinion of the circuits to which their cases are appealable this reliance however does not shield taxpayers from liability for additional tax and statutory interest if the supreme court subsequently disagrees with the decision of that circuit and the tax_year is still open the irs generally will not assess a penalty for negligence however if at the time a taxpayer filed his income_tax return the law of the taxpayer’s circuit was inconsistent with the supreme court opinion ultimately deciding the law on this issue thus the irs did not assert any penalties against your constituent for failing to include the contingent_fee in his gross_income claiming financial hardship your constituent seeks abatement of the additional tax and interest the tax involved in this case is the income_tax sec_6601 of the internal_revenue_code imposes statutory interest on any underpayment_of_tax the irs may in its discretion abate the unpaid portion of any assessment of tax interest and penalties where the assessment is excessive in amount was assessed after the expiration of the period of limitations or was erroneously or illegally assessed sec_6404 however a taxpayer can not file a claim for the abatement of any income_tax_liability such as that in dispute here sec_6404 alternatively the irs can abate interest when the accumulated interest is the result of unreasonable errors and delays by the irs in performing a ministerial or managerial act sec_6404 however none of these criteria is present in this case i hope this information is helpful if you have any questions please call me at --------------------- or ----------------------- identification_number ------------- at ----- --------------------- sincerely michael j montemurro acting branch chief office of associate chief_counsel income_tax and accounting
